

EXHIBIT 10.1


CANTEL MEDICAL CORP.
2016 EQUITY INCENTIVE PLAN


(Adopted by Stockholders on January 7, 2016; as amended through October 31,
2018)




1.    Purpose. The purpose of the Cantel Medical Corp. 2016 Equity Incentive
Plan (the “Plan”) is to attract and retain Employees and Directors of the
Company and its Subsidiaries, and to provide such persons incentives and rewards
for performance, by making available to them stock options and other
equity-based awards. It is believed that these increased incentives and rewards
will stimulate the efforts of Employees and Non-employee Directors towards the
continued success of the Company and its Subsidiaries.
2.    Definitions. As used in the Plan, the following terms have the meanings
set forth below:
“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award, Restricted Stock Unit or any other right, interest or option
relating to Shares granted pursuant to the Plan.
“Award Agreement” means any written agreement, contract, other instrument or
document evidencing any Award under the Plan granted by the Committee.
“Benefit Plan” means any employment agreement, severance agreement or similar
agreement between the Participant and the Company (or a Subsidiary) or any long
term incentive plan or similar plan of the Company which covers the Participant,
in each case which includes provisions relating to an Award granted hereunder.
“Board” means the Board of Directors of the Company.
“Cause” means, unless otherwise provided in a particular Award Agreement,
“Cause” as defined in any employment or severance agreement the Participant may
have with the Company or a Subsidiary or, if no such agreement exists,: (1)
indictment, confession or conviction (including on a nolo contendere plea)
involving the commission by the Participant of a felony, or indictment or
conviction (including on a nolo contendere plea) of any crime or offense that,
in the sole discretion of the Company, has brought or has the potential to bring
disrepute to the Company or any Subsidiary or damage to the reputation of the
Company or any Subsidiary; (2) indictment, confession or conviction (including
on a nolo contendere plea) involving, or becoming the subject of proceedings
that provide a reasonable basis for the Company to believe that the person has
engaged in, any act involving fraud, dishonesty or moral turpitude; (3) 
material violation of the Company’s or any Subsidiary’s written policies;
(4) serious neglect or misconduct in the performance of the Participant’s duties
for the Company or any Subsidiary or willful or repeated failure or refusal to
perform such duties; or (5) any act of fraud, dishonesty, embezzlement,
misappropriation or conversion of assets of the Company or any Subsidiary. In
each case, “Cause” will be as determined by the Company in its sole discretion,
which determination will be final, binding and conclusive for purposes of the
Plan.


1

--------------------------------------------------------------------------------




“Change in Control” means the occurrence of any of the following events: (1) at
any time after the Effective Date at least a majority of the Board ceases to
consist of “Continuing Directors” (meaning directors of the Company who either
were directors on the Effective Date or who subsequently became directors and
whose election, or nomination for election by the Company’s stockholders, was
approved by a majority of the then Continuing Directors; provided, however, that
no director will be considered a Continuing Director if such director initially
assumed office as a result of either an actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as determined for purposes of
Section 13(d)(3) of the Exchange Act) other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest); (2) any “person” or “group” (as determined for purposes of Section
13(d)(3) of the Exchange Act), except any majority-owned Subsidiary or any
employee benefit plan of the Company or any trust thereunder, has first acquired
“beneficial ownership” (as determined for purposes of Securities and Exchange
Commission Regulation 13d-3) of Shares having 30% or more of the voting power of
all outstanding Shares; (3) consummation of a merger or consolidation occurs to
which the Company is a party, in which outstanding Shares are converted into
shares of another company (other than a conversion into shares of voting common
stock of the successor corporation or a holding company thereof representing at
least 50% of the voting power of all capital stock thereof outstanding
immediately after the merger or consolidation) or other securities (of either
the Company or another company) or cash or other property; (4) consummation of
the sale or transfer within a 12-month period of all, or substantially all, and
not less than 40% (in gross fair market value) of the Company’s assets, other
than the sale or transfer to a related person as described in Regulation
§1.409A-3(i)(5)(vii)(B); or (5) the stockholders of the Company approve a plan
of complete liquidation of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. Reference to a specific provision of the Code
includes such provision, any valid Regulation promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.
“Committee” means the Compensation Committee of the Board or (except for
purposes of Section 12 and Awards as to which such Section is applicable) such
other person(s) or committee to whom it has delegated any authority, as may be
appropriate. An individual may serve on the Compensation Committee only if the
individual: (1) is a “non-employee director” for purposes of Rule 16b-3 under
the Exchange Act; (2) satisfies the requirements of an “outside director” for
purposes of Section 162(m) of the Code; and (3) is “independent” under
applicable listing standards of any Exchange on which Shares may from time to
time be listed.
“Company” means Cantel Medical Corp., a Delaware corporation.
“Covered Employee” means a “covered employee” within the meaning of Section
162(m)(3) of the Code.
“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code.
“Director” means a member of the Board.
“Effective Date” means January 9, 2016, the date this Plan is effective.
“Employee” means any employee of the Company or a Subsidiary. For any and all
purposes under this Plan, the term “Employee” does not include a person treated
as an independent contractor,


2

--------------------------------------------------------------------------------




leased employee, consultant or a person otherwise designated by the Committee,
the Company or a Subsidiary at the time of such person’s engagement as not
eligible to participate in or receive benefits under the Plan, or not on the
payroll of the Company or a Subsidiary at the time such determination is made,
even if he or she is subsequently determined to be a common law employee or
otherwise an employee of the Company or a Subsidiary by any governmental or
judicial authority. Therefore, notwithstanding anything else herein to the
contrary, any individual not treated as an employee on the payroll and personnel
records of the Company or a Subsidiary at the time the determination is made
will in no event be retroactively eligible for participation in the Plan during
the period covered by such initial determination.
“Exchange” means the New York Stock Exchange, or if Shares are no longer listed
on the New York Stock Exchange, any national securities exchange on which Shares
may from time to time be listed.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to a specific provision of the
Exchange Act will include such provision, any valid Regulation promulgated
thereunder and any comparable provision of future law that amends, supplements
or supersedes such provision.
“Fair Market Value” means, with respect to Shares, as of any date, the closing
sales price for Shares as reported on the New York Stock Exchange Consolidated
Tape for that date or, if no closing price is reported for that date, the
closing sales price on the next preceding date for which such prices were
reported, unless otherwise determined by the Committee. If the closing sales
price for Shares is not being currently reported on the New York Stock Exchange
Consolidated Tape, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Section 409A.
“Incentive Stock Option” means an Option granted under Section 6 that is
intended to meet the requirements of Section 422 of the Code.
“Non-employee Director” means a Director who is not an employee of the Company
or a Subsidiary.
“Option” means any right granted to a Participant under the Plan allowing such
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee determines in the relevant Award.
“Participant” means an Employee, an independent contractor or a consultant who
is selected by the Committee from time to time in its sole discretion to receive
an Award under the Plan or a Non-employee Director who receives an Award under
the Plan.
“Performance Award” means any Award of Performance Shares or cash granted
pursuant to Section 9.
“Performance Period” means that period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.
“Performance Share” means any grant pursuant to Section 9 of a unit valued by
reference to a designated number of Shares, which value may be paid to the
Participant by delivery of such property as the Committee determines including,
without limitation, cash, Shares, other property, or any


3

--------------------------------------------------------------------------------




combination thereof, upon achievement during the Performance Period of such
performance goals, and also such additional service, as the Committee
establishes at the time of such grant or thereafter.
“Person” means any individual, corporation, partnership, association, limited
liability company, joint-stock company, trust, unincorporated organization or
government (or political subdivision thereof).
“Regulation” or “Rule” means any regulation, ruling or other interpretation,
validly promulgated by the U.S. Department of Treasury or other federal agency,
as the case may be, and in effect at the time in question. Reference to a
Regulation or Rule or section thereof includes that Regulation, Rule or section
and any comparable Regulation, Rule or section that amends, supplements or
supersedes that Regulation, Rule or section.
“Restricted Stock” means any Share issued with the restriction that the holder
may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share and the
right to receive any dividends or dividend equivalents), which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
“Restricted Stock Award” means an award of Restricted Stock under Section 8.
“Restricted Stock Unit” means the right granted to a Participant under Section 8
to receive Shares (or the equivalent value in cash or otherwise pursuant to
Section 8(d)) in the future, which right is subject to certain restrictions and
to risk of forfeiture.
“Retirement” means, unless otherwise defined in an Award Agreement, an
Employee’s termination of service or a Non-employee Director’s cessation of
service as a Director, in both cases other than as a result of death, Disability
or removal for Cause, on or after: the individual’s 60th birthday and the
individual has completed at least five (5) years of employment with the Company
or its Subsidiaries or service as a Director.
“Section 409A” means Section 409A of the Code.
“Shares” means shares of common stock of the Company.
“Stock Appreciation Right” means any right granted to a Participant pursuant to
Section 7 to receive, upon exercise by the Participant, on a per-Share basis the
excess of (1) the Fair Market Value of one Share on the date of exercise over
(2) the grant price of the right on the date of grant. Any payment by the
Company in respect of such right may be made in cash, Shares, other property or
any combination thereof as the Committee, in its sole discretion, determines.
“Subsidiary” means a corporation, company or other entity in which the Company
beneficially owns, directly or indirectly, at least fifty percent (50%) of the
total combined voting stock or voting power, including any entity that becomes a
Subsidiary after the adoption of this Plan, provided that for purposes of
issuing Incentive Stock Options to Employees of a Subsidiary, such entity will
not be considered a Subsidiary unless it is a “subsidiary corporation” within
the meaning of Section 424(f) of the Code.
“Substitute Awards” means Awards granted or Shares issued by the Company under
Section 4(g) in assumption of, or in substitution or exchange for, awards
previously granted, by a company acquired by the Company or with which the
Company combines.


4

--------------------------------------------------------------------------------




“Termination of service” (and variations thereof) mean: (1) a termination or
reduction of the Participant’s employment or service with the Company or a
Subsidiary so as to constitute a “separation from service” as such term is
defined under Section 409A; or (2) the Participant’s employer or service
recipient has ceased to be the Company or a Subsidiary, even if the Participant
continues to be employed by or provide services to such entity, unless the
Participant is immediately thereafter employed by or providing service to the
Company or another Subsidiary. The use of the term “termination of service” (and
variations thereof) in the Plan or in an Award Agreement in connection with a
person serving as an independent contractor, a consultant or a person serving as
a board member of the Company or a Subsidiary who is not otherwise employed by
the Company or any of its Subsidiaries does not imply that such person is or was
an Employee.
3.    Administration.
(a)    The Plan is administered by the Committee. The Committee has full power
and authority, subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to: (1)
select the Employees of the Company and its Subsidiaries to whom Awards may from
time to time be granted hereunder; (2) determine the type or types of Award to
be granted to each Participant hereunder; (3) determine the number of Shares to
be covered by or relating to each Award granted hereunder; (4) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (5) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property, or
canceled; (6) determine whether, to what extent, and under what circumstances
receipt of cash, Shares and other property payable with respect to an Award made
under the Plan is to be deferred either automatically or at the election of the
Participant; (7) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (8) establish such rules and regulations
and appoint such agents as it deems appropriate for the proper administration of
the Plan; (9) administer Awards to Non-employee Directors as provided in Section
5(c); and (10) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. The
decisions of the Committee are final, conclusive and binding with respect to the
interpretation and administration of the Plan and any grant made under it. The
Committee will make, in its sole discretion, all determinations arising in the
administration, construction or interpretation of the Plan and Awards under the
Plan, including the right to construe disputed or doubtful Plan or Award terms
and provisions, and any such determination is conclusive and binding on all
persons. A majority of the members of the Committee may determine its actions
and fix the time and place of its meetings.
(b)    Except as provided in Section 12, the Committee is authorized to make
equitable adjustments in Performance Award criteria or in the terms and
conditions of other Awards in recognition of unusual, infrequent or nonrecurring
events affecting the Company or its financial statements or changes in
applicable laws, regulations or accounting principles. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it deems desirable to carry it into
effect. If the Company assumes outstanding employee benefit awards or the right
or obligation to make future such awards in connection with the acquisition of
or combination with another corporation or business entity, the Committee may,
in its discretion, make such adjustments in the terms of Awards under the Plan
as it deems appropriate.


5

--------------------------------------------------------------------------------




(c)    The Committee has the right, from time to time, to delegate to the Chief
Executive Officer or one or more other officers of the Company such duties or
powers as the Committee may deem advisable with respect to the designation of
employees to be recipients of Awards and the nature and size of any such Awards,
subject to the requirements of Section 157(c) of the Delaware General
Corporation Law (or any successor provision) and such other limitations as the
Committee determines; provided, however, that: (1) in no event will any such
delegation of authority be permitted with respect to Awards to any Director or
to any person subject to Rule 16b-3 under the Exchange Act or to an Award to
which the Committee provides that Section 12 is applicable; and (2) the
resolution providing for such authorization sets forth the extent and
limitations of such authority including, without limitation, the maximum size of
Awards and number of Awards that can be approved by the delegate(s) in any
fiscal quarter. The Committee also may delegate to any appropriate officer or
employee of the Company responsibility for performing certain ministerial and
administrative functions under the Plan. If the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee will be interpreted in a manner
consistent with the foregoing by treating any such reference as a reference to
such officer or employee for such purpose. Any action undertaken in accordance
with the Committee’s delegation of authority hereunder will have the same force
and effect as if such action was undertaken directly by the Committee and will
be deemed for all purposes of the Plan to have been taken by the Committee.
(d)    Notwithstanding any other provision of the Plan to the contrary, Awards
made to Non-employee Directors hereunder: (1) will be subject to the applicable
Award limits set forth in Section 5(c), and (2) the Committee and the Board may
not make discretionary Awards under the Plan to Non-employee Directors except as
provided in Section 5(c).
(e)    The terms and conditions of all Awards granted pursuant to the Plan,
including the date of grant, must be approved in writing by the Board, Committee
or Chief Executive Officer (or other permitted delegate), as the case may be,
but in all cases consistent with the terms of the Plan. The date of grant for an
Award will be on or after, but never earlier than, the date of such written
approval. In no event may the date of grant for an Award be changed after such
approval. The applicable Award Agreement governing an Award will specify the
treatment of such Award upon the termination of service of the Participant, and
also will contain a provision that all the applicable terms and conditions of
the Plan are incorporated by reference therein.
4.    Shares Subject to the Plan; Effect on Predecessor Plans.
(a)    As of the Effective Date, no further awards will be made under the Cantel
Medical Corp. 2006 Equity Incentive Plan or a predecessor thereto. Subject to
adjustment as provided in Section 4(h), a total of one million two hundred
thousand (1,200,000) Shares are authorized for issuance pursuant to Awards
granted under the Plan.
(b)    Subject to adjustment as provided in Section 4(h), with respect to any
calendar year: (1) the maximum number of Shares with respect to which a
Participant may be granted Options or Stock Appreciation Rights under the Plan
is 150,000; (2) the maximum number of Shares with respect to which a Participant
may be granted Awards (other than Options and Stock Appreciation Rights)
intended to be “qualified performance-based compensation” under Section 162(m)
of the Code is 150,000, and (3) the maximum amount that may be paid to any
Participant under Awards intended to be “qualified performance-based
compensation” under Section 162(m) of the Code and settled


6

--------------------------------------------------------------------------------




in cash or other property is $10,000,000. For purposes of applying these limits
in case of multi-year Performance Periods, the number of Shares granted or the
amount of cash or other property deemed paid with respect to any one (1)
calendar year is the total number of Shares granted or the total amount payable
for the Performance Period, divided by the number of calendar years in the
Performance Period. The limits described above may be multiplied up to two (2)
times with respect to Awards granted to a Participant in the year his service
with the Company or a Subsidiary commences.
(c)    Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued Shares, treasury Shares or Shares purchased in the open
market or otherwise. No fractional Share of stock may be issued under any Award
to make any payment and, if any fractional Shares would otherwise be issuable,
the Award will be adjusted upward (or cash paid) to avoid the issuance of any
fractional Share; provided, however, that if such upward adjustment or cash
payment would result in a violation of Sections 162(m) or 409A of the Code,
other applicable law or any provision of the Plan, the adjustment will be
downward without any compensation to the Participant.
(d)    The following Shares also may be used for the issuance of Awards under
the Plan: (1) Shares which have been forfeited under a Restricted Stock Award or
a Performance Award and (2) Shares which are allocable to the unexercised
portion of an Option or Stock Appreciation Right which has expired or been
terminated; in both cases, whether such grant was issued under the Plan or as of
the Effective Date outstanding under the Cantel Medical Corp. 2006 Equity
Incentive Plan or a predecessor thereto. Shares tendered or withheld to satisfy
tax withholding requirements or the exercise price of an Award under this Plan
(or an award as of the Effective Date outstanding under the Cantel Medical Corp.
2006 Equity Incentive Plan or a predecessor thereto) will be added back to the
Plan share reserve and available for issuance pursuant to Awards granted under
the Plan.
(e)    To the extent that all or a portion of an Award under this Plan, or an
award as of the Effective Date outstanding under the Cantel Medical Corp. 2006
Equity Incentive Plan (or a predecessor thereto), is canceled, terminates,
expires, is forfeited or lapses for any reason, including by reason of failure
to meet time-based vesting requirements or to achieve performance goals, any
unissued or forfeited Shares subject to the Award or award will be added back to
the Plan share reserve and again be available for issuance pursuant to Awards
made under the Plan. Also, Shares subject to Awards under this Plan, or awards
as of the Effective Date outstanding under the Cantel Medical Corp. 2006 Equity
Incentive Plan (or a predecessor thereto), that are settled in cash or property
other than Shares will be added back to the Plan’s Share reserve and will be
available for issuance under the Plan.
(f)    Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to awards made to individuals who were not employees of the Company or
its Subsidiaries immediately before such transaction and will not count against
the maximum share limitations specified in Sections 4(a) and 4(b). Similarly,
Substitute Awards made pursuant to Section 4(g) will not count against Shares
otherwise available for issuance under the Plan under Section 4(a).
(g)    The Committee may grant Awards under the Plan in substitution for stock
and stock-based awards held by employees of another entity who become employees
of the Company or a Subsidiary as a result of a merger or consolidation of the
former employing entity with the Company or a


7

--------------------------------------------------------------------------------




Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing corporation. The Committee may direct that the
Substitute Awards be made on such terms and conditions as the Committee
considers appropriate in the circumstances including, but not limited to,
compliance with Sections 424(a), 424(h)(3) and 409A of the Code and Regulations
§§1.424-1 and 1.409A-1(b)(5)(v)(D).
(h)    Upon the occurrence or in anticipation of any event that causes the
per-Share value to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, large nonrecurring cash dividend,
merger, reorganization, recapitalization, combination or exchange of shares),
the Committee will make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such event. Action by the Committee may include: (1)
adjustment of the number and kind of Shares that may be delivered under the
Plan; (2) adjustment of the number and kind of Shares subject to outstanding
Awards; (3) adjustment of the exercise price or base price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (4) any other adjustments that the Committee determines to be
equitable. No fractional Shares will be issued under the Plan for any such
adjustments and any fractional Shares resulting from such adjustments will be
subject to Section 4(c). It is intended that any adjustments pursuant to this
clause be made in accordance with Sections 424(a), 424(h)(3) and 409A of the
Code and Regulations §§1.424-1 and 1.409A-1(b)(5)(v), as applicable;
accordingly, the Committee may not make any adjustments to outstanding Options
or Stock Appreciation Rights that would convert an Incentive Stock Option to a
nonqualified option nor constitute a modification or substitution of the stock
right under Regulation §1.409A-1(b)(5)(v) that would be treated as the grant of
a new stock right or change in the form of payment for purposes of Section 409A.
Without limiting the foregoing, in the event of a subdivision of the outstanding
Shares (stock split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Shares into a lesser number of
Shares, the authorization limits under Sections 4(a) and 4(b) will be adjusted
proportionately, and the Shares then subject to each Award will be adjusted
proportionately without any change in the aggregate purchase price therefor;
such adjustments to Awards will be subject to Section 4(c) regarding fractional
Shares.
5.    Eligibility.
(a)    Any Employee is eligible to be selected as a Participant; provided,
however, that the Committee has the authority, in its sole and absolute
discretion, to select those Employees who will become Participants and receive
Awards under the Plan. The Committee may set the terms of any such Awards in its
sole and absolute discretion.
(b)    The Committee has the authority, in its sole and absolute discretion, to
select non-Employee independent contractors or consultants to the Company or a
Subsidiary or non-Employee directors of Subsidiaries to become Participants and
receive Awards (other than Incentive Stock Options) under the Plan. The
Committee may set the terms of any such Awards in its sole and absolute
discretion. Notwithstanding the preceding, this Section 5(b) does not apply to
Non-employee Directors of the Company.
(c)    Notwithstanding any other provision of the Plan to the contrary, the
maximum number of Shares subject to Awards granted during a calendar year to any
Non-employee Director, taken together with any cash fees paid to such
Non-employee Director during the calendar year, will not exceed


8

--------------------------------------------------------------------------------




$275,000 in total value, rounded up to the nearest full Share. The foregoing
limit may be multiplied up to two (2) times with respect to Awards granted to a
Non-employee Director upon initial election to office. Also, upon election of a
Non-employee Director as Chair or Vice-Chair of the Board, he may receive an
additional Award and/or cash not to exceed $225,000 in total value, rounded up
to the nearest full Share. The value of Awards to Non-employee Directors will be
based on the grant date fair value of such Awards for financial reporting
purposes.
6.    Stock Options. Options may be granted hereunder to any Participant, either
alone or in addition to other Awards granted under the Plan, subject to the
following terms and conditions:
(a)    Exercise Price. Except in the case of a Substitute Award, the exercise
price per Share as of the date the Option is granted will not be less than the
Fair Market Value of Shares on the date the Option is granted. Notwithstanding
the preceding sentence, if Incentive Stock Options are granted to an individual
who owns stock possessing more than 10 percent (10%) of the total combined
voting power of all classes of stock of the Company or its affiliates, the
exercise price of each Incentive Stock Option granted the individual under the
Plan must not be less than one hundred ten percent (110%) of the Fair Market
Value of Shares on the date of grant. The exercise price per Share under an
Incentive Stock Option is subject to any capital adjustment as provided in
Section 4(h).
(b)    Number of Shares. The Option will state the number of Shares covered
thereby. The number of Shares is subject to any capital adjustment as provided
in Section 4(h).
(c)    Exercise of Option. Unless otherwise determined by the Committee, an
Option will be deemed exercised by the Participant, or in the event of death, an
option will be deemed exercised by the estate of the Participant or by a person
who acquired the right to exercise such option by bequest or inheritance or
otherwise by reason of the death of the Participant, upon delivery of: (1) a
notice of exercise to the Company or its representative, or by using such other
methods of notice as the Committee may adopt, and (2) accompanying payment of
the exercise price in accordance with such restrictions as the Committee may
adopt. The notice of exercise, once delivered, is irrevocable. Not less than one
hundred (100) Shares may be purchased at any one time unless the number
purchased is the total number at that time purchasable under the particular
Option.
(d)    Broker-Assisted Exercises. To the extent permitted by law, any Option may
permit payment of the exercise price and payment of any applicable tax
withholding from the proceeds of sale through a broker or bank on a date
satisfactory to the Committee of some or all of the Shares to which such
exercise relates. In such case, the Committee will establish rules and
procedures relating to such broker- (or bank-) assisted exercises in a manner
intended to comply with the requirements of Section 402 of the Sarbanes-Oxley
Act of 2002, Section 422 of the Code (in the case of Incentive Stock Options)
and Section 409A including as to all Options, without limitation, the time when
the election to exercise an option in such manner may be made, the time period
by which the broker or bank must remit payment of the exercise price and
applicable tax withholding, the interest or other earnings attributable to the
payment and the method of funding, if any, attributable to the payment.
(e)    Payment. The Committee will determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares will be delivered or deemed to be delivered to Participants. As
determined by the Committee on or after the date the Option is granted, payment
of the exercise price of an Option may be made, in whole or in part, in the form


9

--------------------------------------------------------------------------------




of: (1) cash or cash equivalents, (2) delivery (by either actual delivery or
attestation) of previously-acquired Shares based on the Fair Market Value of
Shares on the date the Option is exercised, (3) withholding of Shares from the
Option based on the Fair Market Value of Shares on the date the Option is
exercised, (4) broker-assisted or bank-assisted market sales, or (5) any other
“cashless exercise” arrangement satisfactory to the Committee.
(f)    Term of Option. The Committee will determine the exercise period of each
Option, which may not exceed ten (10) years from the date of grant; provided,
however, that except in the case of an Incentive Stock Option, if at the time
the term of an Option otherwise would expire trading in Shares is prohibited by
law or exercise of the Option is restricted by the Company’s insider trading
policy, the term of such Option automatically will be extended to the 30th
calendar day after expiration of the prohibition or restriction.
(g)    First Exercisable Date. Subject to Sections 10 and 13, no Option may be
exercised during the first year of its term or such longer period as may be
specified in the Award Agreement; provided, however, that the Committee may in
its discretion make any Option that is not yet exercisable immediately
exercisable as to all or a portion of the Shares underlying such Option.
(h)    Termination of Option. Subject to Section 13, all Options will terminate
upon their expiration, their surrender, upon breach by the Participant of any
provisions of the applicable Award Agreement, or in accordance with such other
rules and procedures incorporated into the terms and conditions of Award
Agreements governing the Options as the Committee may deem advisable or
appropriate.
(i)    A Participant has no rights as a stockholder with respect to any Shares
covered by the individual’s Option until: (1) payment in full by the Participant
for the Shares being purchased is made (including payment in full of any
applicable withholding tax liability); (2) certificates evidencing such Shares
have been issued and delivered to the Participant; and (3) the Participant’s
name has been entered as a stockholder of record on the books of the Company. No
adjustment will be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock is fully paid for, except as
provided in Section 4(h).
(j)    Other Provisions. An Option also will be subject to such other terms and
conditions as the Committee may deem advisable or appropriate, consistent with
the provisions of the Plan, and which need not be the same with respect to each
recipient. Each Option must specify whether it is an Incentive Stock Option
under Section 422 of the Code or a nonqualified stock option, and any Option
that does not so specify will be deemed to be a nonqualified stock option.
Notwithstanding any other provision of the Plan, the aggregate Fair Market Value
(determined at the time the Option is granted) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by an
Participant during any calendar year (including Incentive Stock Options granted
under all option plans of the Company or any Subsidiary) may not exceed
$100,000. In addition, the Award Agreements for Incentive Stock Options granted
under the Plan may contain such other provisions as the Committee deems
necessary to meet the requirements of Section 422 of the Code.
7.    Stock Appreciation Rights. Stock Appreciation Rights may be granted
hereunder to any Participant, either alone or in addition to other Awards
granted under the Plan, subject to the following terms and conditions:


10

--------------------------------------------------------------------------------




(a)    The provisions of an Award of Stock Appreciation Rights will be subject
to such terms and conditions as the Committee may deem advisable or appropriate,
consistent with the provisions of the Plan, and need not be the same with
respect to each recipient.
(b)    Except in the case of a Substitute Award, a Stock Appreciation Right may
not have a grant price as of the date the Award is granted less than the Fair
Market Value of a Share on the date of grant or a term of greater than ten
years. However, if (1) trading in Shares is prohibited by law at the time the
term of an Award of Stock Appreciation Rights payable in Shares otherwise would
expire or (2) exercise of an Award of Stock Appreciation Rights payable in
Shares or in cash (or a combination thereof) is restricted by the Company’s
insider trading policy, the term of such Award automatically will be extended to
the 30th calendar day after expiration of the prohibition or restriction.
(c)    Notwithstanding the preceding, any Stock Appreciation Rights exercised
after or in connection with a Participant’s termination of service or cessation
of service as a Non-employee Director is payable only in cash.
8.    Restricted Stock and Restricted Stock Units.
(a)    Issuance of Awards. An Award of Restricted Stock or Restricted Stock
Units is subject to restrictions on transferability and such other restrictions
imposed by the Committee at the time of grant for a period of time specified by
the Committee (the “Restriction Period”) in the Award Agreement. These
restrictions may lapse separately or in combination and such Restricted Stock or
Restricted Stock Unit Awards may be issued hereunder to Participants for no cash
consideration or for such consideration as may be required by applicable law or
as determined by the Committee in its sole discretion, either alone or in
addition to other Awards granted under the Plan. An Award of Restricted Stock or
Restricted Stock Units also will be subject to such other terms and conditions
as the Committee deems advisable or appropriate, consistent with the provisions
of the Plan including, but not limited to the consideration to be paid by the
Participant for each Share of Restricted Stock.
(b)    Delivery of Shares. Shares of Restricted Stock will be delivered to the
Participant at or as of the date of grant of the Award either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If stock certificates are issued in respect of
Shares of Restricted Stock before the end of the applicable Restriction Period,
such certificates will be registered in the name of the Participant and will
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award.
(c)    Vesting. Subject to the terms of the Award Agreement and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of service during the applicable Restriction Period
or upon failure to satisfy a performance goal during the applicable Restriction
Period, Restricted Stock or Restricted Stock Units that are at that time subject
to restrictions will be forfeited. Subject to Sections 5, 10 and 13 and except
as provided in the previous sentence, Shares of Restricted Stock awarded to any
Participant will vest (i.e., the risk of forfeiture with respect to such Shares
will lapse) ratably on the first, second and third anniversaries of the date of
grant, unless otherwise specified by the Committee, in its sole discretion, in
the Restricted Stock Award. Notwithstanding the foregoing, the Committee may in
its discretion accelerate vesting


11

--------------------------------------------------------------------------------




of an Award of Restricted Stock or Restricted Stock Units as to all or a portion
of the Shares underlying the Award.
(d)    Payment. Upon vesting of all or any portion of an Award of Restricted
Stock Units, the vested amount will be paid to the Participant, whether in
Shares, in cash or otherwise, as determined by the Committee in its sole
discretion, not later than the 15th day of the 3rd month following the end of
the calendar year in which the vesting event occurred.
(e)    Dividends. In the case of an Award of Restricted Stock Units, and subject
to Section 15, the Participant is not entitled to receive dividends or dividend
equivalents unless the Award is solely time-vested and the Award Agreement
specifically provides for such dividends or dividend equivalents. However,
holders of Awards of Restricted Stock are entitled to receive dividends unless
the Award Agreement provides otherwise. Notwithstanding the preceding, dividends
on Awards of Restricted Stock or Restricted Stock Units that vest in whole or in
part based on achievement of performance goals (whether or not such goals are
for purposes of Section 162(m) of the Code) will not be paid or distributed
until, and only to the extent, the Award is earned by satisfaction of those
goals; in such case, the dividend(s), if any, will be paid or distributed no
later than the 15th day of the 3rd month following the close of the Performance
Period with respect to which the Award is earned.
(f)    Section 83(b) election. A Participant granted an Award of Restricted
Stock, some or all of which Shares are unvested on the date of grant, may not
file with the Internal Revenue Service a timely election under Section 83(b) of
the Code, unless the Committee so specifies in the Award Agreement or the
Committee and the Participant determine otherwise. Failure of the Committee to
timely grant approval to file an 83(b) election upon a request by the
Participant is deemed a denial of approval to file such an election.
9.    Performance Awards.
(a)    Awards of Performance Shares and/or cash (“Performance Awards”) will be
subject to such terms and conditions as the Committee deems advisable or
appropriate, consistent with the provisions of the Plan. Each Performance Award
will specify the performance goals which, if achieved, will result in payment or
early payment of the Award, and may specify in respect of such specified
performance goals a level or levels of achievement. Each such Award will set
forth a formula for determining the number of Performance Shares and/or the
amount of cash that will be earned if performance is at or above the minimum
level or levels, but falls short of full achievement of the specified level or
levels of achievement. The performance levels to be achieved for each
Performance Period, and the amount of the Performance Shares and/or cash to be
distributed according to achievement (or not) of the performance levels, will be
conclusively determined by the Committee. Performance Awards may be paid, as
specified in accordance with Section 409A, in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee that comply with Section 409A, on a deferred basis.
The Committee may designate whether any Performance Award, either alone or in
addition to other Awards granted under the Plan, being granted to any Employee
is intended to be “performance-based compensation” as that term is used in
Section 162(m) of the Code. Any such Awards designated to be “performance-based
compensation” will be conditioned, to the extent required by Section 162(m) of
the Code, on the achievement of one or more performance measures and be issued
in


12

--------------------------------------------------------------------------------




accordance with Section 12. Performance Awards may be paid in cash, Shares,
other property or any combination thereof as the Committee determines in its
sole discretion at the time of payment.
(b)    Performance Awards granted to an Employee may vest solely based upon the
achievement of the relevant performance goals and levels or, subject to Sections
10 and 12, may be subject to forfeiture if the Participant’s service terminates
for any reason within one (1) year, or such other period as may be specified in
the Performance Award, following the date of grant of such Performance Award.
10.    Change In Control Provisions. The provisions of this Section 10 apply in
the case of a Change in Control, unless otherwise provided in the Award
Agreement or any special Plan document or separate agreement with a Participant
governing an Award.
(a)    Upon the effective date of a Change in Control, the Plan and any Award
previously granted hereunder will terminate and clause (d) will apply unless:
(1) provision is made in writing in connection with such transaction for the
continuance of the Plan, for the assumption of Awards previously granted, or for
the substitution for such Awards with new Awards covering the shares of a
successor employer corporation, or of a parent or subsidiary thereof, with
appropriate adjustments as to number and kind of shares and prices, in which
event the Plan and the Awards previously granted or the new Awards substituted
therefor, will continue in the manner and under the terms so provided; or (2)
the Committee notifies Participants that the Plan will continue in effect.
Further, upon the effective date of a Change in Control, outstanding
performance-based Awards will be converted into time-based Awards that vest at
the earlier of the original vesting date or the date of the Participant’s
termination of employment if, within twelve (12) months after the effective date
of the Change in Control, the Participant’s employment is involuntarily
terminated other than for Cause; the amount of such time-based Awards will be
determined using actual performance to date as of the effective date of the
Change in Control if such effective date occurs more than halfway through the
applicable performance period and performance is then measurable, or at 100% of
the target amount (Shares and/or cash) if the effective date of the Change in
Control occurs within the first half of the performance period or performance is
not measurable as of such effective date. Notwithstanding the foregoing, in the
event of a merger or consolidation of the Company with another entity, whether
or not constituting a Change in Control, the Committee may provide that all
Awards held by any Participant or class of Participants, whether or not
otherwise vested and exercisable, may be cancelled upon the payment to the
Participant of an amount equal to any cash due under the Award plus the excess,
if any, of the fair market value of the stock subject to the Award over the
exercise price, consideration to be paid by the Participant or applicable
threshold of the Award. For purposes of the preceding sentence, the fair market
value of the stock will be determined by the Committee in good faith taking into
account the value of any consideration received by stockholders of the Company
pursuant to the merger or consolidation and, if the fair market value of the
stock, as so determined, is equal to or less than the exercise price,
consideration to be paid by the Participant or applicable threshold of an Award,
the stock portion of such Award may be cancelled without payment of any
consideration to the Participant.
(b)    Awards Assumed or Substituted by Surviving Entity. Unless the Committee
determines otherwise at the time of grant with respect to a particular Award,
and notwithstanding any other provision of the Plan to the contrary, with
respect to Awards assumed by the surviving entity (if not the Company) or
otherwise equitably converted or substituted in connection with a Change in
Control, if within


13

--------------------------------------------------------------------------------




twelve (12) months after the effective date of the Change in Control, a
Participant’s employment is involuntarily terminated other than for Cause, then
(i)    all of the Participant’s then-outstanding Options or Stock Appreciation
Rights will become fully vested and exercisable, and will thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Agreement; and
(ii)    all time-based vesting restrictions on the Participant’s
then-outstanding Awards will lapse.
Further, for any Incentive Stock Option that has not lapsed as of the effective
date of the Change in Control, the surviving entity (if not the Company) must
assume, or substitute for that Incentive Stock Option, a new Incentive Stock
Option that, in the opinion of the Committee or its successor, giving due
consideration to Regulation §1.424-1, is equivalent to the old Incentive Stock
Option but relates to shares in a different company (whether the acquiring
company itself or another company). However, if at the time of such replacement
the Participant is not an employee of the surviving entity (if not the Company),
or of a parent or subsidiary of that entity, the new assumed or substituted
option will be considered a nonqualified stock option that is not intended to
qualify as an incentive stock option under Section 422 of the Code.
(c)    Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the surviving entity (if not the Company) or otherwise equitably converted or
substituted in connection with the Change in Control in a manner approved by the
Committee:
(i)    outstanding Options or SARs will become fully vested and exercisable, and
will thereafter continue or lapse in accordance with the other provisions of the
Plan and the Award Agreement;
(ii)    time-based vesting restrictions on outstanding Awards will lapse; and
(iii)    the payout level attainable under outstanding performance-based Awards,
based on the applicable performance criteria or, if performance is not
determinable, at the target level, any other restriction will lapse and the
performance-based Awards will be immediately settled or distributed.
(d)    Change in Control Cash Out. Notwithstanding clause (b) above, in the
event of a Change in Control the Committee may, in its discretion, provide that
each or any Award outstanding at the time of the Change in Control will, upon
the occurrence of a Change in Control, be cancelled in exchange for a cash
payment to be made within 30 days of the Change in Control in an amount equal
to: (1) with respect to an Option or Stock Appreciation Right, the amount by
which the Fair Market Value or Change in Control Price per Share (as the case
may be) exceeds the exercise or grant price per Share under the Option or Stock
Appreciation Right (the “spread”), multiplied by the number of Shares granted
under the Option or Stock Appreciation Right; (2) with respect to an Option or
Stock Appreciation Right for which the Fair Market Value or Change in Control
Price per Share (as the case may be) does not exceed the exercise or grant price
per Share under the Option or Stock Appreciation Right, for zero ($0)
consideration; and (3) with respect to Restricted Stock Awards, Restricted Stock
Units and Performance Awards, an amount equal to the Fair Market Value or Change
in Control Price per Share (as the case may be), less any applicable
consideration under Section 8(a) or applicable threshold under the Award
Agreement, multiplied by the number of Shares


14

--------------------------------------------------------------------------------




issuable under the Restricted Stock Award, Restricted Stock Unit or Performance
Award, as the case may be.
For purposes of this Section 10(d), “Change in Control Price” means, with
respect to a Share,: (1) the price per Share as set forth in the sale, merger or
similar agreement giving rise to the Change in Control; or (2) except as
provided in clause (3) below, if there is no such agreement and, in the case of
a Change in Control resulting from the sale of all, or substantially all, of the
Company’s assets, the average per share closing sales price of a Share (rounded
to four decimal places), as reported on the New York Stock Exchange Consolidated
Tape, over the ten consecutive trading day period prior to and including the
date of a Change in Control; or (3) in the case of a complete liquidation of the
Company, the price per Share as determined in the plan of liquidation; provided,
however, that in the case of Incentive Stock Options, Change in Control Price
will be the Fair Market Value of such Share on the date such Incentive Stock
Option is exercised or deemed exercised pursuant to Section 10(b). If the
consideration paid in any such Change in Control transaction consists in full or
in part of securities or other noncash consideration, the value of such
securities or other noncash consideration will be determined in the sole
discretion of the Committee.
(e)    Acceleration for Other Reasons. Regardless of whether an event has
occurred as described in clauses (a) or (b) above, and subject to Section 12 as
to qualified performance-based awards, the Committee may in its sole discretion
at any time determine that, upon the termination of service of a Participant for
any reason, or the occurrence of a Change in Control, all or a portion of such
Participant’s Options or Stock Appreciation Rights will become fully or
partially exercisable, that all or a part of the restrictions on all or a
portion of the Participant’s outstanding Awards will lapse, and/or that any
performance-based criteria with respect to any Awards held by that Participant
will be deemed to be wholly or partially satisfied, in each case, as of such
date as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Awards made to a Participant in
exercising its discretion pursuant to this clause (e).
(f)    If a Participant is covered by another Benefit Plan maintained by the
Company or a Subsidiary, the terms of such Benefit Plan that govern vesting in
connection with a Change in Control will govern the vesting of such
Participant’s Awards. To the extent the Participant’s Awards are not eligible
for accelerated vesting under another Benefit Plan, such Awards will be entitled
to accelerated vesting to the extent provided in this Section 10.
11.    Compliance with Section 409A.
(a)    To the extent applicable, it is intended that the Plan and any Award
hereunder will either be exempt from the application of, or comply with, the
provisions of Section 409A. The Plan and all Awards hereunder will be construed
and administered in a manner consistent with this intent, and any provision that
would cause the Plan or an Award hereunder either to fail to be exempt from or
to comply with Section 409A will have no force and effect unless and until
amended either to be exempt from or to comply with Section 409A (which amendment
may be retroactive to the extent permitted by Section 409A and may be made by
the Committee or the Board without the consent of Participants). No amendment
may be made to any Award that constitutes a modification, as defined in Section
409A, of such Award unless: (1) at the time of such amendment the Fair Market
Value of the Shares subject to such Award is not greater than the exercise price
under such Award, or (2) such modification will not otherwise convert an Award
exempt from, or compliant with, Section 409A into an Award subject to, but not
compliant with, Section 409A. Further,


15

--------------------------------------------------------------------------------




notwithstanding anything to the contrary in this Plan, if a Participant is a
“specified employee” as defined in Section 409A as of the date the Participant
separates from service (within the meaning of Section 409A), then, to the extent
required by Section 409A, payments due under this Plan resulting from the
Participant’s separation from service may not be made until the earlier of: (1)
the first day following the sixth month anniversary of the date of the
Participant’s separation from service for a reason other than death; and (2) the
Participant’s date of death; provided, however, that any payments delayed during
this period will be paid in the aggregate in a lump sum, without interest, as
soon as reasonably practicable following the earlier of the sixth month and one
day anniversary of the Participant’s separation from service or the
Participant’s date of death, as the case may be. Nevertheless, the tax treatment
of the benefits provided under the Plan or any Award hereunder is not warranted
or guaranteed. Neither the Company, its Subsidiaries, nor their respective
directors, officers, employees or advisers (other than in an individual capacity
as a Participant) may be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant or other taxpayer as a result of the
Plan or any Award hereunder.
(b)    For purposes of compliance with Section 409A(b), if an Award constitutes
a deferral of compensation subject to Section 409A, the phrase termination of
service or termination of employment, or any derivation thereof in connection
with such Award, will mean a “separation from service” as defined under Section
409A. Accordingly, where an Award Agreement for an Award subject to Section 409A
refers to a participant’s termination of service for purposes of receiving any
payment, whether such a termination has occurred will be determined in
accordance with Section 409A.
(c)    In order to determine for purposes of Section 409A whether a Participant
is in the service of a member of the Company’s controlled group of corporations
under Section 414(b) of the Code (or by a member of a group of trades or
businesses under common control with the Company under Section 414(c) of the
Code) and, therefore, whether Shares that are or have been purchased by or
awarded under the Plan to the Participant are shares of “service recipient”
stock within the meaning of Section 409A:
(i)    In applying Sections 1563(a)(1), (2) and (3) of the Code for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
phrase “at least 50 percent” will replace the phrase “at least 80 percent” each
place it appears in Sections 1563(a)(1), (2) and (3); and
(ii)    In applying Regulation §1.414(c)-2 for purposes of determining trades or
businesses under common control with the Company for purposes of Section 414(c)
of the Code, the phrase “at least 50 percent” will replace the phrase “at least
80 percent” each place it appears in Regulation §1.414(c)-2.
(d)    If: (i) any Award constitutes a deferral of compensation subject to
Section 409A, (ii) that Award provides for a change in the time or form of
payment upon a Change in Control and (iii) the Change in Control event would not
constitute a change in ownership or effective control of, or a change in the
ownership of a substantial portion of the assets of, the Company under Section
409A, then payment will be made, to the extent necessary to comply with the
provisions of Section 409A, to the Participant on the earliest of: (x) the
Participant’s separation from service (subject to Sections 11(b) and 13), (y)
the date payment otherwise would have been made in the absence of any provisions


16

--------------------------------------------------------------------------------




in this Plan to the contrary (provided such date is permissible under Section
409A), or (z) the Participant’s death.
12.    Code Section 162(m) Provisions.
(a)    Notwithstanding any other provision of the Plan, if the Committee
determines at the time an Award (including an Award which, in whole or in part,
may be payable in cash) is granted to a Participant who is then an officer that
such Participant is, or is likely to be as of the end of the tax year in which
the Company would ordinarily claim a tax deduction in connection with such
Award, a Covered Employee within the meaning of Section 162(m) of the Code, then
the Committee may provide that this Section 12 is applicable to such Award and
if the Committee so designates, then any provisions of the Plan which would
violate the provisions of Section 162(m) of the Code will be inapplicable to
such Award. In addition, such Awards also may be subject to such service-vesting
restrictions as the Committee may determine.
(b)    If an Award is subject to this Section 12, then the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, is subject to the achievement of one or more
objective performance goals established by the Committee, which will be based on
the attainment of specified levels of one or any combination of the following
measures: revenues, cost reductions, operating income, income before taxes,
EBITDA, net income, adjusted net income, earnings per share, adjusted earnings
per share, operating margins, working capital, return on assets, return on
equity, return on invested capital, cash flow, market share, stockholder return
or economic value added of the Company or the Subsidiary or division of the
Company for or within which the Participant is primarily employed as well as
individual-level and strategic goals, e.g., personal professional objectives
(including by reference to any of the foregoing performance metrics), the
implementation of policies and plans, the negotiation of transactions, formation
of joint ventures, research or development collaborations and the completion of
corporate transactions. Such performance goals also may be based on the
achievement of specified levels of individual or Company performance (or
performance of an applicable Subsidiary, division, business segment or business
unit) under one or more of the measures described above relative to the
performance of other corporations designated by the Committee. The performance
goals applicable to a Performance Period will be set by the Committee within the
time period prescribed by, and must otherwise comply with the requirements of,
Section 162(m) of the Code, and may vary from one Performance Period to another
or between Awards with respect to the same Performance Period. Performance goals
with respect to the foregoing measures may be specified in absolute terms, in
percentages, or in terms of growth from period to period or growth rates over
time, as well as measured relative to the performance of a group of comparator
companies, or a published or special index, or a stock market index, that the
Committee deems appropriate, and may be calculated for a single year or
calculated on a compound basis over multiple years. Further, any performance
goals that are financial metrics may be determined in accordance with United
States generally accepted accounting principles (“GAAP”), or may be adjusted
when established to include or exclude any items otherwise includable or
excludable under GAAP or under International Accounting Standards Board
principles. Performance Goals need not be based upon an increase or positive
result under a business criterion and could include, for example, the
maintenance of the status quo or the limitation of economic losses (measured, in
each case, by reference to a specific business criterion). Performance measures
may but need not be determinable in conformance with generally accepted
accounting principles.


17

--------------------------------------------------------------------------------




(c)    Each qualified performance-based Award (other than a market-priced Option
or Stock Appreciation Right) will be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the qualified business criteria outlined in clause (b)
above, together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate and set forth in
the Award Agreement; provided, however, that the Committee may provide, either
in connection with the grant thereof or by amendment thereafter, that
achievement of such performance goals will be waived, in whole or in part, upon
(1) the termination of service of a Participant by reason of death or
Disability, (2) the occurrence of a Change in Control or (3) under such other
conditions where such waiver will not jeopardize the treatment of other Awards
under this Section as “qualified performance-based compensation” within the
meaning of Regulation §1.162-27(e)(1). Unless otherwise determined by the
Committee, Performance Periods for any such qualified performance-based Award
must be at least twelve (12) months. In addition, the Committee has the right,
in connection with the grant of a qualified performance-based Award, to exercise
negative discretion to determine that the portion of such Award actually earned,
vested and/or payable (as applicable) will be less (but not more) than the
portion that would be earned, vested and/or payable based solely upon
application of the applicable performance goals.
(d)    The Committee may provide in any Performance Award subject to this
Section, at the time the performance goals are established, that any evaluation
of performance will exclude or otherwise objectively adjust for any specified
circumstance or event that occurs during a performance period, including by way
of example but without limitation the following: (a) acquisitions, divestitures,
asset write-downs or impairment charges; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (d) accruals for
reorganization and restructuring programs; (e) extraordinary, unusual or
infrequently occurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year; (f) foreign
exchange gains or losses; (g) change in the Company’s fiscal year; and (h) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they will be prescribed in a form that meets the requirements
for deductibility of Section 162(m) of the Code.
(e)    Any payment to Covered Employees of a qualified performance-based Award
granted with performance goals pursuant to clause (b) above is conditioned on
the written certification of the Committee in each case that the performance
goals and any other material conditions were satisfied. Except as specifically
provided in clause (c) above, no qualified performance-based Award held by a
Covered Employee or by an employee who in the reasonable judgment of the
Committee may be a Covered Employee on the date of payment, may be amended, nor
may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a qualified performance-based Award under the
Plan, in any manner to waive the achievement of the applicable performance goal
based on the qualified business criteria outlined in clause (b) above or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in manner that would cause the Award to cease to be considered qualified
performance-based compensation within the meaning of Regulation §1.162-27(e)(1).


18

--------------------------------------------------------------------------------




(f)    The Committee has the power to impose such other restrictions on Awards
subject to this Section 12 as it deems necessary or appropriate to ensure that
such Awards satisfy all requirements for deductibility by the Company as
“performance-based compensation” under Section 162(m) of the Code.
13.    Termination of Service.
(a)    Unless otherwise provided in an Award Agreement or in a Benefit Plan
applicable to the Award, upon the termination of a Participant’s service as an
Employee, independent contractor, consultant, Non-employee Director or other
non-Employee relationship (the date of such termination being the Participant’s
“Service Termination Date”):
(i)    Options and Stock Appreciation Rights of such Participant, to the extent
exercisable on the Service Termination Date, will continue to be exercisable
until, and will cease to be exercisable after, the earlier of (A) the date that
the Option or Stock Appreciation Right terminates or expires in accordance with
its terms or (B) the expiration of the following time period after the Service
Termination Date: (1) the original term of such Option or Stock Appreciation
Right if the Participant’s service ceased due to Retirement, (2) twelve (12)
months if such service ceased due to death or Disability, (3) three (3) months
if such service ceased as a result of a termination for any other reason, or (4)
such other period as the Committee may determine in its discretion, whether
prior to or following the grant of an Award, but in any case not to exceed ten
(10) years from the date of grant; provided that, in the event of a termination
of service for Cause, such Participant’s right to any further payments, vesting
or exercisability with respect to any Award will be forfeited in its entirety;
and
(ii)    the Participant will forfeit: (1) his or her Options and Stock
Appreciation Rights to the extent not exercisable on the Service Termination
Date, and (2) (A) each Share of Restricted Stock and (B) Performance Award held
by him or her at the Service Termination Date as to which, as of that date, any
restrictions or conditions had not lapsed or been waived; provided, however,
that if the Participant paid an acquisition price for any of such Restricted
Stock and the termination of service was not for Cause, the Company will fully
reimburse the acquisition price to the Participant on or promptly following the
Service Termination Date.
(b)    Notwithstanding anything set forth in clause (a) above and except as
provided in an Award Agreement or in a Benefit Plan applicable to the Award, if:
(1) a termination of service results from the Participant’s death, then on the
Service Termination Date all outstanding Options and Stock Appreciation Rights
held by such Participant on the Service Termination Date that are not then
exercisable and vested will become immediately fully vested and exercisable; (2)
a termination of service results from the Participant’s Retirement (which
Retirement does not occur for at least twelve (12) months following the date of
grant, then on the Service Termination Date the time-based component of all
outstanding Options and Stock Appreciation Rights held by such Participant on
the Service Termination Date that are not then exercisable and vested will be
considered to have been satisfied; (3) a termination of service results from the
Participant’s death, any Restricted Stock held by such Participant on the
Service Termination Date will immediately become fully vested and transferable
to the full extent of the original grant, and will be subject to withholding as
a consequence of such vesting as provided in Section 16(i); and (4) a
termination of service results from the Participant’s death, any Restricted
Stock Units held by such Participant on the Service Termination Date will
immediately become fully vested and any withholding required as a


19

--------------------------------------------------------------------------------




consequence of such vesting will be treated as a cash payment of a portion of
the Award(s) and paid over to the relevant taxing authorities.
(c)    Notwithstanding anything set forth in clause (a) above or in Sections 6
and 7, and unless the Committee determines otherwise, if (1) the holder of an
Option or a Stock Appreciation Right dies, (2) such holder’s representative has
a right to exercise such Option or Stock Appreciation Right (the “Decedent’s
Award”), (3) the Decedent’s Award is not exercised by the last day on which it
is exercisable (the “Final Exercise Date”), and (4) the exercise or grant price
per share of the Decedent’s Award is below the Fair Market Value of a Share on
the Final Exercise Date, the Committee must either (A) cancel the Option or
Stock Appreciation Right in exchange for a cash payment equal to the excess of
(i) the Fair Market Value of one Share on the Final Exercise Date over (ii) the
exercise or grant price per Share of the Decedent’s Award, multiplied by the
number of Shares granted under the Option or Stock Appreciation Right or (B)
deem the Decedent’s Award to be exercised on the Final Exercise Date via a
cashless exercise procedure determined by the Committee and, in either case, the
resulting proceeds net of any required tax withholding will be paid to the
representative.
(d)    Notwithstanding anything set forth in clause (a) above, if a termination
of service or service results from a Participant’s Disability, then on the
Service Termination Date: (1) those tranche(s) of the outstanding Options and
Stock Appreciation Rights held by such Participant on the Service Termination
Date that would have vested in accordance with each applicable Award Agreement
during the twelve (12) month period following the Service Termination Date but
for the cessation of the Participant’s service will become immediately vested
and exercisable, and (2) the risk of forfeiture and other restrictions on
transfer applicable to tranche(s) of outstanding Restricted Stock held by such
Participant on the Service Termination Date which would have lapsed in
accordance with each applicable Award Agreement during the twelve (12) month
period following the Service Termination Date but for the cessation of the
Participant’s service will immediately be deemed to have lapsed, and will be
subject to withholding as a consequence of such vesting as provided in Section
16(i).
14.    Amendments and Termination.
(a)    The Board or the Committee may, at any time and from time to time, amend,
modify or terminate the Plan without stockholder approval; provided, however,
that if an amendment to the Plan would, in the reasonable opinion of the Board
or the Committee, either (1) materially increase the number of Shares available
under the Plan, (2) expand the types of Awards under the Plan, (3) materially
expand the class of Persons eligible to participate in the Plan, (4) materially
extend the term of the Plan, or (5) otherwise constitute a material change
requiring stockholder approval under applicable laws, policies or regulations or
the applicable listing or other requirements of the Exchange, then such
amendment will be subject to stockholder approval; and provided, further, that
the Board or Committee may condition any other amendment or modification on the
approval of stockholders of the Company for any reason, including by reason of
such approval being necessary or deemed advisable: (1) to comply with the
listing or other requirements of the Exchange, or (2) to satisfy any other tax,
securities or other applicable laws, policies or regulations.
(b)    The Committee may amend, modify or terminate any Award theretofore
granted, prospectively or retroactively, but no such amendment, modification or
termination to an outstanding Award may: (1), without the Participant’s consent,
reduce or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment,


20

--------------------------------------------------------------------------------




modification or termination (with the per-share value of an Option or Stock
Appreciation Right for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment or termination over the
exercise or base price of such Award); (2) extend the original term of an Option
or Stock Appreciation Right without the prior approval of the stockholders of
the Company; or (3) except for adjustments made pursuant to Section 4(h) or in
connection with a Change in Control, reduce the exercise or grant price of
outstanding Options or Stock Appreciation Rights or cancel or amend outstanding
Options or Stock Appreciation Rights for the purpose of repricing, replacing or
regranting such Options or Stock Appreciation Rights with an exercise or grant
price that is less than the exercise or grant price of the original Options or
Stock Appreciation Rights or cancel or amend outstanding Options or Stock
Appreciation Rights with an exercise or grant price that is greater than the
Fair Market Value of a Share for the purpose of exchanging such Options or Stock
Appreciation Rights for cash or any other Awards, in each case without the prior
approval of the stockholders of the Company. Any change or adjustment to an
outstanding Incentive Stock Option may not, without the consent of the
Participant, be made in a manner so as to constitute a “modification” that would
cause such Incentive Stock Option to fail to continue to qualify as an incentive
stock option under Section 422 of the Code. Notwithstanding the foregoing, any
adjustments made pursuant to Section 4(h) are not subject to these restrictions.
(c)    Compliance Amendments. Notwithstanding anything in the Plan or in any
Award Agreement to the contrary, the Board or the Committee may amend the Plan
or an Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or Award Agreement
to any present or future law relating to plans of this or similar nature
(including, but not limited to, Sections 162(m), 409A and 422 of the Code), and
to the administrative regulations and rulings promulgated thereunder, and
further including, but not limited to, adopting (including retroactively, if
deemed advisable) provisions relating to the retroactive amendment of Award
Agreements and the “clawback” or repayment of amounts already received in the
event of a financial restatement affecting the Company. By accepting an Award
under this Plan, a Participant agrees to any amendment made pursuant to this
clause (c) to any Award made under the Plan without further consideration or
action.
(d)    Correction of Errors. Notwithstanding anything in any Award Agreement to
the contrary, the Committee may amend an Award Agreement, to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
correcting errors occurring in connection with the grant or documentation of an
Award, including rescinding an Award erroneously granted, including, but not
limited to, an Award erroneously granted to an individual who on the date of
grant is not eligible to be a Participant. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this clause (d) to
any Award made under the Plan without further consideration or action.
(e)    Subject to Section 12, the Committee may delegate to such other committee
as it may from time to time appoint the authority to take any action consistent
with the terms of the Plan, either before or after an Award has been granted,
which such other committee deems necessary or advisable to comply with any laws
or regulatory requirements of a foreign country including, but not limited to,
modifying or amending the terms and conditions governing any Awards, or
establishing any local country plans as sub-plans to this Plan. In addition,
under all circumstances, the Committee may make non-substantive administrative
changes to the Plan as it deems advisable to conform with or take advantage of
governmental requirements, statutes or regulations.


21

--------------------------------------------------------------------------------




15.    Dividends. Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award other than in the form of an Option or Stock
Appreciation Right, which is to be settled by the issuance of Shares (or, at the
discretion of the Committee, settled in cash valued by reference to Share value)
may, if so determined by the Committee, be entitled to receive cash or stock
dividends, or cash payments in amounts equivalent to cash or stock dividends on
Shares (“dividend equivalents”) with respect to all or a portion of the number
of Shares subject to such Award. The Committee may provide that dividend
equivalents: (1) will be deemed to have been reinvested in additional Shares or
otherwise reinvested; (2) except in the case of Performance Awards, will be paid
or distributed to the Participant as accrued (in which case, such dividend
equivalents must be paid or distributed no later than the 15th day of the 3rd
month following the later of (A) the end of the calendar year in which the
corresponding dividends were paid to stockholders, or (B) the end of the first
calendar year in which the Participant’s right to such dividend equivalents is
no longer subject to a substantial risk of forfeiture); or (3) in the case of
Performance Awards, will be paid or distributed to the Participant no later than
the 15th day of the 3rd month following the end of the first calendar year in
which the Participant’s right to such dividend equivalents is no longer subject
to a substantial risk of forfeiture.
16.    General Provisions.
(a)    An Award may not be sold, pledged, assigned, encumbered or hypothecated
to or in favor of any party other than the Company or a Subsidiary, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant or, in the event of a Participant’s legal incapacity to do
so, by the Participant’s guardian or legal representative acting on behalf of
the Participant in a fiduciary capacity under state law and/or court
supervision; provided that the Committee, in its sole discretion, may permit
additional transferability (but only without payment of consideration by the
transferee to the transferor), on a general or specific basis, and may impose
conditions and limitations on any permitted transferability to the extent needed
to comply with a domestic relations order.
(b)    No Employee has the right to be selected to receive an Option or other
Award under this Plan or, having been so selected, to be selected to receive a
future Award grant or Option. Neither the Award nor any benefits arising out of
the Plan will constitute part of a Participant’s employment or service contract
with the Company or any Subsidiary and, accordingly, the Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Board or the Committee without giving rise to liability on the part of the
Company or any Subsidiary for severance payments. No Award or payment under the
Plan will be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare, benefit or fringe
benefit plan of the Company or any Subsidiary unless provided otherwise in such
other plan.
(c)    No Employee has any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.
(d)    The prospective recipient of any Award under the Plan will not be deemed
to have become a Participant, or to have any rights, with respect to such Award
until and unless such recipient has accepted an Award Agreement or other
instrument evidencing the Award.
(e)    Nothing in the Plan or any Award granted under the Plan, nor ownership of
Shares resulting from exercise of or payment under such an Award, will be deemed
to constitute an employment or service contract or confer, or be deemed to
confer, on any Employee or Participant any right to


22

--------------------------------------------------------------------------------




continue in the employ or service of, or to continue any other relationship
with, the Company or any Subsidiary or limit in any way the right of the Company
or any Subsidiary to terminate an Employee’s employment or a Participant’s
service at any time, with or without cause.
(f)    All certificates for Shares delivered under the Plan pursuant to any
Award will be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which Shares are then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
(g)    No Award granted hereunder will be construed as an offer to sell
securities of the Company, and no such offer will be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.
(h)    Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan will not be required to
make any payment or provide consideration other than the rendering of services.
(i)    The Company and its Subsidiaries are authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company or Subsidiary to satisfy all
obligations for the payment of such taxes. The Committee is authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(to the extent the Participant has owned the surrendered Shares for more than
six (6) months if such a limitation is necessary to avoid a charge to the
Company for financial reporting purposes or other adverse effect on the Company)
or, if the Committee so permits, by directing the Company to retain Shares (in
an amount equal to the Participant’s minimum statutory tax withholding or such
other amount as will not result in adverse accounting or tax implications for
the Company) otherwise deliverable in connection with the Award. The obligations
of the Company under the Plan will be conditioned on such payment or
arrangements and the Company and its Subsidiaries will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
(j)    Nothing contained in the Plan will prevent the Company, a Subsidiary or
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required, and such arrangements may
be either generally applicable or applicable only in specific cases. The grant
of an Award under this Plan will not affect in any way the right or power of the
Company or a Subsidiary to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure or to merge or to consolidate or
to dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
(k)    It is a term and condition of participation in this Plan that
Participants acknowledge and agree that for the purposes of the administration
of this Plan including the grant, holding or vesting of Awards and the holding
or sale of Shares acquired from the vesting and/or exercise of Awards,
information relating to the Participants will be passed between their employing
companies, the Company and other Subsidiaries and any third parties engaged by
them to the extent required for the administration or operation of this Plan and
to the extent permitted by applicable law. Participants


23

--------------------------------------------------------------------------------




will be provided with all appropriate information regarding the processing of
information and their rights in respect of such processing as is required under
applicable law, and Participant information will be processed in accordance with
applicable law. By participating in this Plan, a Participant is deemed to have
acknowledged and accepted this provision.
(l)    The Plan is intended to be an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award Agreement gives
the Participant any rights that are greater than those of a general unsecured
creditor of the Company or any Subsidiary. In its sole discretion, the Committee
may authorize the creation of grantor trusts or other arrangements to meet the
obligations created under the Plan to deliver Shares or payments in lieu of
Shares with respect to Awards. This Plan is not intended to be subject to ERISA.
(m)     Each Award Agreement will contain a provision that the Award may not be
exercised at a time when the exercise thereof or the issuance of Shares
thereunder would constitute a violation of any federal or state law or listing
requirements of the Exchange for such Shares or a violation of any foreign
jurisdiction where Awards are or will be granted under the Plan.
(n)    Except to the extent superseded by any controlling Federal law, the Plan
and all Awards thereunder will be construed, regulated and administered
according to the laws of the State of New Jersey without giving effect to
principles of conflicts of law. Use of the masculine or feminine genders
includes the neuter. Neither the Plan nor any Award Agreement will be construed
or interpreted with any presumption against the Company by reason of the Company
causing the Plan or the Award Agreement to be drafted.
(o)    Any claim or action relating to the Plan or an Award thereunder must be
brought within one (1) year of the date when the claimant has actual or
constructive knowledge of the acts or failures to act that are alleged to give
rise to the claim or action. If a claimant does not bring such action within
such one (1) year (or shorter) period, the claimant will be barred from bringing
an action related to his or her claim. All action(s) or litigation arising out
of or relating to this Plan must be commenced and prosecuted in the Superior
Court of New Jersey, Passaic County, or the United States District Court for the
District of New Jersey, Newark Vicinage. Each Participant, claimant or other
person consents and submits to the personal jurisdiction over him or her of the
Superior Court of New Jersey, Passaic County, or the United States District
Court for the District of New Jersey, Newark Vicinage in respect of any such
action(s) or litigation, and each Participant, claimant or other person also
consents to service of process upon him or her with respect to any such
action(s) or litigation by registered mail, return receipt requested, or by any
other means permitted by rule or law.
(p)    If any provision of the Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision will be
construed or deemed amended to conform to applicable laws or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, such provision will be stricken and
the remainder of the Plan will remain in full force and effect.
(q)    Awards may be granted to Participants who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Participants employed in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee also
may impose such


24

--------------------------------------------------------------------------------




conditions on the exercise or vesting of Awards as it deems appropriate in order
to minimize the Company’s or a Subsidiary’s obligation with respect to tax
equalization for Employees on assignments outside their home country.
(r)    If approved by the Committee in its sole discretion, a Participant’s
absence or leave because of military or governmental service or disability will
not be considered an interruption of employment or service for any purpose under
the Plan.
(s)    If an Award granted to a Participant under the Plan is also covered by
another Benefit Plan (such as the Company’s Long Term Incentive Plan or an
employment or severance agreement), the Award is also subject to the terms of
such Benefit Plan(s). The Plan and all such Benefit Plans that cover the
Participant and the Award will be construed in a consistent manner. In the event
of a conflict between the terms and conditions of the Plan and any of the
Benefit Plans as they relate to an Award hereunder, the order of precedence will
be as follows: (1) any Benefit Plan that constitutes an employment or severance
agreement; (2) any Benefit Plan that constitutes a long term incentive plan or
other plan which covers equity awards issued under the Plan; and (3) the Plan;
provided, however, that no effect will be given to any provision of any Benefit
Plan that conflicts with any provision of the Plan if and to the extent that
such conflicting provision in the Benefit Plan could not have been approved by
the Board as an amendment to the Plan pursuant to Section 14(a) without
stockholder approval or the consent of the relevant Participant, unless and
until such approval or consent has been obtained.
(t)    All Award Agreements, notices and other communications with respect to
the Plan, including signatures relating to such documentation, may be executed
and stored on paper, electronically or in another medium. Any documentation
executed or stored electronically will comply with the Electronic Signatures
Act. The Committee and the Plan’s recordkeepers or other service providers may
use telephonic or electronic media to satisfy any notice requirements of the
Plan or an Award, to the extent permissible under applicable law. Award
Agreements may be executed in duplicate counterparts, each of which when so
executed will be deemed to be an original and both of which when taken together
will constitute one and the same instrument. Either party may execute such an
Award Agreement by facsimile or electronic signature.
(u)    Clawback. Notwithstanding any other provisions of this Plan or of any
Award Agreement, any Award which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such recovery, deductions and clawback as may be required to be made pursuant to
such law, government regulation including, but not limited to, Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Section 954”) or
stock exchange listing requirement (or any policy adopted by the Company
pursuant to any such law, government regulation including, but not limited to,
Section 954 or stock exchange listing requirement).
17.    Term of Plan. The Plan will terminate on the date of the annual
shareholder meeting of the Company following the close of the Company’s fiscal
year ending in 2025, unless sooner terminated by the Board pursuant to Section
14; provided, that in no event may an Incentive Stock Option be granted more
than ten (10) years after the earlier of: (1) the date of the adoption of the
Plan by the Board or (2) the Effective Date. No Award will be granted under the
Plan after such date, but Awards previously granted may extend beyond that date
in accordance with their terms.


25

--------------------------------------------------------------------------------




18.    Compliance with Section 16. With respect to Participants subject to
Section 16 of the Exchange Act (“Members”), transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent that compliance with any Plan
provision applicable solely to such Members that is included solely for purposes
of complying with Rule 16b-3 is not required in order to bring a transaction by
such Member into compliance with Rule 16b-3, such provision will be deemed null
and void as to such transaction to the extent permitted by law and deemed
advisable by the Committee. To the extent any provision in the Plan or action by
the Committee involving such Members is deemed not to comply with an applicable
condition of Rule 16b-3, such provision or action will be deemed null and void
as to such Members to the extent permitted by law and deemed advisable by the
Committee.










26